--------------------------------------------------------------------------------

(U.S. ACCREDITED PURCHASERS ONLY)

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

WOLVERINE EXPLORATION INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

UNITED STATES ACCREDITED INVESTORS

INSTRUCTIONS TO PURCHASER

1.

This Subscription form is for use by United States Accredited Investors.

    2.

COMPLETE the information on page 2 of this Subscription Agreement.

    3.

COMPLETE the Questionnaire attached on page 5 to this Subscription Agreement
(the "Questionnaire").

    4.

All other information must be filled in where appropriate.


--------------------------------------------------------------------------------

This is Page 2 of 11 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: WOLVERINE EXPLORATION Inc. (the “Issuer”), of 4055 Maclean Road, Quesnel, BC
V2J 6V5.

Subject and pursuant to the terms set out in the Terms on pages 3 to 4 of this
Subscription Agreement, the General Provisions on pages 7 to 12 of this
Subscription Agreement and the other schedules and appendices attached which are
hereby incorporated by reference, the Purchaser hereby irrevocably subscribes
for, and on Closing will purchase from the Issuer, the following securities at
the following price:

_____________________ Shares US$0.03 per Unit for a total purchase price of US$
___________________ The Purchaser owns, directly or indirectly, the following
securities of the Issuer:   [Check if applicable] The Purchaser is [x] an
affiliate of the Issuer or [ ] a member of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address           Telephone Number

EXECUTED by the Purchaser this _____day of ____________________, 2010. By
executing this Subscription Agreement, the Purchaser certifies that the
Purchaser and any beneficial purchaser for whom the Purchaser is acting is
resident in the jurisdiction shown as the “Address of Purchaser”.

WITNESS:   EXECUTION BY PURCHASER:     X Signature of Witness   Signature of
individual (if Purchaser is an individual)     X Name of Witness   Authorized
signatory (if Purchaser is not an individual)       Address of Witness   Name of
Purchaser (please print)           Name of authorized signatory (please print)
Accepted this __________________, 2010     WOLVERINE EXPLORATION INC.   Address
of Purchaser (residence) Per:         *Telephone Number Authorized Signatory    
    *E-mail address           *Social Security/Insurance No./Gov ID No.:

*Required from all Purchasers
By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4 of this Subscription Agreement, the General Provisions on pages 6 to 11
of this Subscription Agreement and the other schedules and appendices
incorporated by reference. If funds are delivered to the Company’s lawyers, they
are authorized to release the funds to the Issuer without further authorization
from the Purchaser.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
11

TERMS

Reference date of this Subscription Agreement

____________________, 2010 (the “Agreement Date”)

 



The Offering  



The Issuer

WOLVERINE EXPLORATION INC. (the “Company or Issuer”)

 



Offering

The offering consists of shares of common stock (“Shares”).

 



Purchased Securities

The “Securities or Purchased Securities” under this Subscription Agreement are
the Shares.

 



Total Amount

This offering is not subject to any minimum or maximum offering.

 



Issue Price

US$0.03 per Share.

 



Selling Jurisdictions

The Shares may be sold in jurisdictions where they may be lawfully sold (the
“Selling Jurisdictions”).

 



Exemptions

The offering will be made in accordance with the following exemptions:

 

 

     (a) the Accredited Investor exemption as defined by Regulation D
promulgated under the 1933 Act

 



     (b) such other exemptions as may be available the securities laws of the
Selling Jurisdictions.

 



No Registration of Securities

The Securities will be registered with the SEC on a commercially reasonable
efforts basis and will also be tradable in compliance with Rule 144 restricted
periods.

 



Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Purchased
Securities will bear the following legends:

 



“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”

 



Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

 



Closing Date

The completion of the sale and purchase of the Shares will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Purchaser
(the “Closing Date”).

 



 The Issuer  



Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Nevada.

 



“Securities Legislation Applicable to the Issuer”

The “Securities Legislation Applicable to the Issuer” is the U.S. Securities
Exchange Act of 1934, and the Securities Commission having jurisdiction over the
Issuer is the United States Securities and Exchange Commission.

End of Terms

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
11

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Issuer. The
purpose of this Questionnaire is to assure the Issuer that each Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)

__________ Category 1  

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

   



__________ Category 2  

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

   



__________ Category 3  

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



__________ Category 4  

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

   



__________ Category 5  

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
11


__________ Category 6  

A director or executive officer of the Issuer.

   



__________ Category 7  

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



__________ Category 8  

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.


Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

 



If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 



 

 



The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

 



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2010.


If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity    


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
11

GENERAL PROVISIONS

1.            DEFINITIONS

1.1          In the Subscription Agreement (including the first (cover) page,
the Terms on pages 3 to 4, these General Provisions and the other schedules,
questionnaires and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 8) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Closing Year” means the calendar year in which the Closing takes place;

        (f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 7 to 12;

        (i)

“Private Placement” means the offering of the Purchased Securities on the terms
and conditions of this Subscription Agreement;

        (j)

“Purchased Securities” has the meaning assigned in the Terms;

        (k)

“Regulatory Authorities” means the Commissions;

        (l)

“Securities” has the meaning assigned in the Terms;

        (m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions and the other schedules and appendices incorporated by
reference; and

        (n)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on page 3.

1.2          In the Subscription Agreement, the following terms have the
meanings defined in Regulation S under the 1933 Act: “Directed Selling Efforts”,
“Foreign Issuer”, “Substantial U.S. Market Interest”, “U.S. Person” and “United
States”.

1.3          In the Subscription Agreement, unless otherwise specified,
currencies are indicated in U.S. dollars.

1.4          In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
11

2.            ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1          Acknowledgements concerning offering

The Purchaser acknowledges that:

  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (d)

the decision to execute this Subscription Agreement and purchase the Purchased
Securities agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based entirely upon a review of information (the
"Company Information") which has been provided by the Company to the Purchaser.
If the Company has presented a business plan or any other type of corporate
profile to the Purchaser, the Purchaser acknowledges that the business plan, the
corporate profile and any projections or predictions contained in any such
documents may not be achieved or be achievable;

        (e)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Purchaser;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

        (g)

by execution hereof the Purchaser has waived the need for the Company to
communicate its acceptance of the purchase of the Purchased Securities pursuant
to this Subscription Agreement;

        (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Company from
any loss or damage it may suffer as a result of the Purchaser's failure to
correctly complete this Subscription Agreement or the Questionnaire;

        (i)

the Purchaser will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein, the Questionnaire or in any other
document furnished by the Purchaser to the Company in connection herewith, being
untrue in any material respect or any breach or failure by the Purchaser to
comply with any covenant or agreement made by the Purchaser to the Company in
connection therewith;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
11


  (j)

the issuance and sale of the Purchased Securities to the Purchaser will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

        (k)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Purchased
Securities and with respect to applicable resale restrictions and it is solely
responsible (and the Company is in any way responsible) for compliance with
applicable resale restrictions;

        (l)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

        (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;

        (n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (o)

there is no government or other insurance covering any of the Securities; and

        (p)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Company, and the Purchaser acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason.

2.2          Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (q)

the Purchaser is resident in the United States;

        (r)

the Purchaser has received and carefully read this Subscription Agreement;

        (s)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

        (t)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Purchased Securities for an indefinite period of time, and can
afford the complete loss of such investment;

        (u)

the Purchaser is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (v)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9 of
11


  (w)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

        (x)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Purchased Securities and the Company, and the Purchaser is
providing evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

        (y)

the Purchaser understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Company;

        (z)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Purchaser will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities ;

        (aa)

the Purchaser is purchasing the Purchased Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Purchased Securities, and the Purchaser
has not subdivided his interest in the Purchased Securities with any other
person;

        (bb)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities ;

        (cc)

the Purchaser has made an independent examination and investigation of an
investment in the Purchased Securities and the Company and has depended on the
advice of its legal and financial advisors and agrees that the Company will not
be responsible in anyway whatsoever for the Purchaser's decision to invest in
the Purchased Securities and the Company;

        (dd)

if the Purchaser is acquiring the Purchased Securities as a fiduciary or agent
for one or more investor accounts, the investor accounts for which the Purchaser
acts as a fiduciary or agent satisfy the definition of an "Accredited Investor",
as the term is defined under Regulation D of the 1933 Act;

        (ee)

if the Purchaser is acquiring the Purchased Securities as a fiduciary or agent
for one or more investor accounts, the Purchaser has sole investment discretion
with respect to each such account, and the Purchaser has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

        (ff)

the Purchaser is not aware of any advertisement of any of the Purchased
Securities and is not acquiring the Purchased Securities as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising; and

        (gg)

no person has made to the Purchaser any written or oral representations:

       

(i)

that any person will resell or repurchase any of the Securities ;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
11


  (ii)

that any person will refund the purchase price of any of the Securities ;

        (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

2.3          Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Securities, and the Purchaser hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Purchaser undertakes to notify the Issuer immediately of any change
in any representation, warranty or other information relating to the Purchaser
set forth in the Subscription Agreement (including the first (cover) page, the
Terms, the General Provisions and the other schedules and appendices
incorporated by reference) which takes place prior to the Closing.

2.4          Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.            ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Purchased Securities which will not
be binding on the Issuer until accepted by the Issuer by executing the
Subscription Agreement in the space provided on the face page(s) of the
Agreement and, notwithstanding the Agreement Date, if the Issuer accepts the
subscription by the Purchaser, the Subscription Agreement will be entered into
on the date of such execution by the Issuer.

4.            CLOSING

4.1          On or before the end of the fifth business day before the Closing
Date, the Purchaser will deliver to the Issuer the Subscription Agreement and
all applicable schedules and required forms, duly executed, and payment in full
for the total price of the Purchased Securities to be purchased by the
Purchaser.

4.2          At Closing, the Issuer will deliver to the Purchaser the
certificates representing the Purchased Securities purchased by the Purchaser
registered in the name of the Purchaser or its nominee, or as directed by the
Purchaser.

5.            MISCELLANEOUS

5.1          The Purchaser agrees to sell, assign or transfer the Securities
only in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

5.2          The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.

5.3          The Issuer may rely on delivery by fax machine of an executed copy
of this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
11

5.4          Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

5.5          This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.

5.6          Time is of the essence of this Subscription Agreement.

5.7          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8          The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

5.9          This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

5.10          A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

5.11          This Subscription Agreement is to be read with all changes in
gender or number as required by the context.

5.12          This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Nevada (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of Nevada with
respect to any dispute related to this Subscription Agreement.

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------